Citation Nr: 9914498	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for chronic headaches, 
resulting from an undiagnosed Persian Gulf-related illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1971 and from January 1991 to April 1991, although 
the question of whether he actually served in the Southwest 
Asia theater of operations during the Persian Gulf War 
remains unanswered (unverified).

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  Their appeal was thereafter certified 
by the St. Petersburg, Florida, RO.


REMAND

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, including PTSD, as he 
believes that this disorder had its onset during, or is at 
least causally related to, his second period of active 
military service in 1991.  He also contends that he is 
entitled to service connection for chronic headaches due to 
an undiagnosed illness arising from his having served in the 
Southwest Asia theater of operations during the Persian Gulf 
War in 1991.

After a review of the evidentiary record, the Board finds 
that additional development of the two claims on appeal is 
necessary.  In particular, it is noted that,
in order for the claim for headaches to be evaluated under 
the provisions of the specific VA regulation dealing with 
undiagnosed Persian Gulf-related illnesses (38 C.F.R. 
§ 3.317), the RO first needs to verify whether the veteran 
indeed served in the Southwest Asia theater of operations 
during the Persian Gulf War, as he has claimed.
 
Also, while it is noted that the record does contain copies 
of the reports of medical history and medical examination 
that were conducted for separation purposes in April 1991, no 
additional service medical records are of record, even though 
they might exist.  Therefore, it is the Board's opinion that 
the RO needs to attempt to secure copies of all the service 
medical records produced during that period of active duty in 
1991, as well as of all the medical records produced during 
the veteran's several years of National Guard duty, service 
that, according to his representative's opening statements at 
a September 1995 RO hearing, started in 1973 "and continues 
... [to] this time."  The Board agrees with the 
representative's statement of May 10, 1999, to the effect 
that "[t]his evidence is possibly germane to the issues on 
appeal" and that, as such, it should be secured.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter referred to as "the Court") has held 
that the duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed claims 
are REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should remind him 
that, in order for the RO to be able to 
further develop the PTSD aspect of the 
claim for service connection for an 
acquired psychiatric disorder, he needs 
to submit a thorough and legible 
statement listing and providing detailed 
information regarding all the stressors 
that he believes contributed to the 
claimed PTSD.

2.  If the veteran advises the RO as to 
the existence of any additional evidence 
that is pertinent to either one of the 
appealed claims for service connection, 
the RO should make arrangements to secure 
copies of that evidence, if the veteran 
has not provided them himself.  Also, if 
the veteran submits a statement 
explaining, with sufficient detail, the 
claimed PTSD-related stressors, the RO 
should then attempt to further develop 
the PTSD aspect of the appealed claim for 
service connection for an acquired 
psychiatric disorder, first, by sending 
the necessary request, for verification 
of the claimed stressors, to the U.S. 
Armed Services Center for Research of 
Unit Records and, thereafter, by 
undertaking any additional development 
that is deemed necessary, to possibly 
include a request for a VA PTSD 
examination to obtain an opinion as to 
the likelihood that the verified 
stressor, or stressors, caused the 
diagnosed PTSD.

3.  Once the above actions have been 
taken, and even if the veteran has not 
responded to the RO's letter advising him 
of his right to submit additional 
evidence and the need for him to provide 
a list of the claimed stressors, the RO 
should take the necessary action to 
verify whether the veteran indeed served 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
as he has claimed.  Additionally, the RO 
should secure copies of any additional 
service medical records that may have 
been produced during that period of 
active duty in 1991, as well as of all 
the medical records that have been 
produced during the veteran's several 
years of National Guard duty, service 
that reportedly started in 1973 and 
possibly continues to this day.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issues, any one of 
the benefits sought on appeal remains denied, an SSOC should 
be provided to the veteran and his representative, with an 
appropriate period to respond, and the claims folder should 
thereafter be returned to the Board for further appellate 
consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appealed claims must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










